Title: Notes on a Cabinet Meeting, 14 March 1806
From: Jefferson, Thomas
To: 


                        
                            
                                14 Mch. 1806
                            
                        
                        14. Present the 4. heads deptmt & Atty Gen.
                  Tunis. A lre recd. from their Ambassador here, rejecting the offer of the return of the cruiser taken including the blockade of Tripoli, or 4000. D. making vague demands & threatening war in direct terms. unanimous opn that he be answered that we do nothing under threats, & that he must take back them, or end negociation with him & send either our Consul or Commodore to his sovereign to know if he means war. we further agreed that if he should take back his threats, we might agree to restore him the cruiser taken in as good state as when taken, & the 2. prizes which were almost nothing in value, if they were still in our hands, or if not, then a vessel of equal value to be bought. presents are proposed to be made equal in value to those he brought.
                  Tripol. we do not know that the family of the ex-bashaw is yet given up. shall We restore the blockade till it is done? unan. answer: no. that would be an act of war to which Congress alone is compett. let it be given in, charge to the Consul who is going to press the surrender of the family with urgency, to let it be plainly understood we will not retire from the fulfilment of that article of the treaty & if it is not done, we may lay it before Congress at the next session, when we can better spare gunboats than now.
                  Spain. it is understood that if Spain will not sell the Floridas, we may agree to the Sabine & Perdido as the ultimatum of boundary, with all the waters of the Misipi.
                  England. mr Pinkney of Maryld. is approved as a special Missionary to England & also to succeed Monroe. it seems to be the sentiment, tho no question was taken, that we may enter into treaty with England, the sum of which should be to settle Neutral rights, not insisting on the principle of free ships free goods, and modyfing her new principles of the ‘accustomed trade’ so as give up the direct, & keep the indirect commerce between colonies & their metropole, restraining impressmts of seamen to her own citizens in her own ports, & giving her in commerce the rights of the most favored nations without entering into details. endeavor to get a relinqumt of her right of commerce with our Indians, or insist on security for our people trading with hers. endeavor also to exclude hostilities within the gulph stream.
                  agreed that Colo. Smith, Survr of N.Y. ought to be removed & Peter A. Schenk appd.
                  
                        
                      that Capt. Rogers ought to return from the Mediterranean so as not to mark him and James Barron be sent to command there.
                    